MEMORANDUM **
Hector Manuel Alaniz-Regaldeo and his wife Cristina Arias-Chavez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the petitioners’ contention that the IJ violated due process by failing to explain hearing procedures to them because they failed to raise that issue before the BIA and thereby failed to exhaust their administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
The petitioners’ contention that they were denied due process when their attorney failed to present additional testimony at their hearing is unavailing because they failed to specify what the additional testimony would have been and how it would have affected the outcome of their proceedings. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (a petitioner must show error and substantial prejudice to prevail on a due process challenge to immigration proceedings).
*703PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.